Citation Nr: 0415491	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for arteriosclerotic heart disease. 
 
2.  Entitlement to an initial rating in excess of 10 percent 
for anxiety reaction. 
 
3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 until March 
1969.  

These matters come before the Department of Veterans Affairs 
(VA) Regional Office in Manchester, New Hampshire to the 
Board of Veterans' Appeals (Board) from a rating decision of 
May 2001 that granted service connection for a heart 
disorder, rated 10 percent disabling.  A December 2002 rating 
determination that established service connection for 
anxiety, rated 10 percent disabling, but denied a total 
rating based on unemployability due to service-connected 
disability.  During the pendency of the appeal, the 10 
percent disability evaluation for the heart disorder was 
increased to 30 percent disabling by rating action dated in 
September 2003.

The veteran was afforded a hearing at the RO in May 2003.  
The transcript is of record.

The issues of an increased rating for arteriosclerotic heart 
disease a total rating for compensation purposes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's anxiety reaction is productive of no more than 
mild symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became 
effective. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation is applicable to the veteran's increased rating 
claim. It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim. VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes. See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001). The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001. VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

VA has fully complied with the mandates of the VCAA.  The 
veteran filed a claim seeking service connection for a 
psychiatric disorder on a secondary basis in September 2001.  
The RO complied with the requirements of the VCAA to include 
a VCAA letter in February 2002.  In December 2002 the RO 
granted service connection for an anxiety reaction as 
secondary to his heart disease and assigned a 10 percent 
rating.  The veteran filed a notice of disagreement with the 
rating assigned.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that cases which 
arise from dissatisfaction with an initial rating, are "down- 
stream" elements of the claim for compensation, rather than 
new claims. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Accordingly, the RO properly (See VAOPGCPREC 8-2003) 
provided notice, issuing a statement of the case (SOC) in May 
2003.  The SOC outlined the controlling law and regulations, 
as well as what the evidence showed, and explained the basis 
for the rating determination.

The RO arranged for VA psychiatric examinations.  There is no 
indication that any pertinent evidence remains outstanding.  
All notice and duty to assist requirements appear to be met.  
As such, the Board may proceed with appellate review.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Factual Background

Private medical records dated in 1997 reflect that the 
veteran was experiencing anxiety attacks.  

A VA examination was conducted in November 2002.  At that 
time the veteran gave a history of two prior heart surgeries.  
He indicated that afterwards he began to experience anxiety 
attacks and he was afraid to be with customers at work.  He 
was now fully disabled and had not worked since 1997.  The 
veteran reported that he had been married for 35 years and 
had three children.  His relationship with his wife was very 
good.

The examination showed his speech was slow and hesitant.  His 
mood had qualities of anxiety.  His affect was appropriate.  
There were no hallucinations or delusions.  His thought 
process was logical and goal directed.  There were no 
obsessions.  He was preoccupied with getting stressed and 
then having to have open-heart surgery.  There were no 
delusions or suicidal or homicidal intent.  He was oriented 
times four.  Long term and short-term memory were 
commensurate with age.  His insight was within normal limits.  
His judgment was good enough for him to handle his own funds.  

On a scale of 0 to 10 with 0 being very depressed and 10 
happy the veteran rated himself between 8 and 10 because he 
was not working.  On a scale of 0 to 10 with 0 being very 
anxious and 10 being relaxed the veteran rated himself 
between 8 and 10.  Again this was related to the fact that he 
was not working.   He had six or seven hours of good sleep 
per night.  The diagnosis was anxiety related to his heart 
condition.  The Global Assessment of Functioning (GAF) score 
was 65.

A hearing was held at the RO in May 2003.  At that time the 
veteran provided testimony concerning his psychiatric 
disorder.  Of record a VA and private medical records showing 
treatment for various physical disabilities.

A VA psychiatric examination was conducted in September 2003.  
At that time he stated that his biggest fear was working and 
having another heart attack.    His last anxiety attack was 
in 1997.  He was not receiving any psychiatric treatment.  
The examination showed that his speech was normal and his 
mood euthymic.  His affect was appropriate.  There were no 
hallucinations or delusions.  His thought process was logical 
and goal directed.  There were no obsessions.  He was 
preoccupied with the fear of returning to work and having a 
heart attack.  He was oriented times four.  Long term and 
short-term memory were commensurate with age.  Level of 
abstraction and insight were within the low level of average.  
Appetite and energy level were good.  The examiner stated 
that from a mental status standpoint he was doing very well.  
The diagnosis was anxiety disorder with generalized anxiety 
due to his heart condition in full remission due to the 
effectiveness of medical treatment.  His GAF was 80. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

As the appeal concerning the increased rating for the PTSD is 
from the initial rating assigned upon awarding service 
connection, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO has assigned a 10 percent rating for the anxiety 
reaction in accordance with the criteria set fort in the VA's 
Schedule for Rating Disabilities per 38 C.F.R. Part 4, 
Diagnostic Code 9411.

Under that diagnostic code a 10 percent evaluation for PTSD 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. Id.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

GAF scores ranging between 70 to 80 provide that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e. g. difficulty concentrating after 
a family argument) reflect no more than slight impairment of 
social, occupational, or school functioning. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In this regard the November 2002 VA examination showed that 
the veteran's speech was slow and hesitant.  His mood had 
qualities of anxiety and the veteran indicated the presence 
of mild anxiety and depression.  However, there was no 
impairment in memory, chronic sleep impairment, or 
suspiciousness.  Additionally, his last panic attack was 
approximately five years earlier and he was also not taking 
any psychiatric medications.  Furthermore his GAF was 65, 
which is indicative of mild symptoms.  

When evaluated in September 2003 the only complaint was the 
veteran's continuing fear of returning to work and having a 
heart attack.  The examination showed no significant 
pathology with a GAF of 80, which is indicative of slight 
impairment.

The current 10 percent rating is the highest rating warranted 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999)

Based on the current evidence the Board finds that a rating 
in excess of 10 percent is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

An increased rating for anxiety reaction is denied.


REMAND

The veteran's claim for service connection for heart disease 
was received in December 2000 and was granted in May 2001.  
However, the January 2001 notice letter to the veteran did 
not adequately fulfill the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, 
VAOPGCPREC 8-2003 as set forth above concerning down-stream 
issue is not applicable and a remand is required for VCAA 
compliance.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his service connected 
disabilities covering the period from 
June 3003 to the present.  The RO is also 
requested to obtain the veteran's VA 
outpatient clinical records dating from 
May 8, 2003 and associate them with the 
claims folder.  

3.  Thereafter, following any additional 
development deemed appropriate by the 
RO, the RO should readjudicate the 
veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



